Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 23 are pending.
Claims 3, 5, 7-10, and 15 are amended. 
Claim 17-22 are cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title is not descriptive of the claimed invention. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder, such as the word “unit”, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: a first reading unit, a biometric information acquisition unit, a first information management unit, a second information management unit, a second reading unit, and an information acquisition unit in claims 1 and 11; matching processing unit in claim 3; a report processing unit in claim 4; a quality evaluation unit in claim 6; a display control unit and a display unit in claim 12 and 14; a quality evaluation unit in claim 13; and an acquisition control unit in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 5-11, and 13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-10 of copending Application No. 16/232,896 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 16/232,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 23 recites “… arranged in a first section where a first subject stands by, reading and acquiring identification information from a medium carried by the first subject; acquiring biometric information on the first subject from the first subject; and transmitting, …, person information including the identification information and the biometric information associated with each other; …, registering, to a database, the person information transmitted ….; and … arranged in a second section different from the first section, reading and acquiring identification information from a medium carried by the first subject that has passed through the first section; and acquiring, …, the biometric information associated with the acquired identification information”. Therefore, the claim as a whole is directed to “Identity Authentication Processes”, which is an abstract idea because it is method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). “Identity Authentication Processes” is considered to be is a method of organizing human activity because the claims are directed to human organized identity identification processes, including authentication for entry processes or professional background checks. See, for example, “The Three Steps Involved in Biometric Authentication” by Thomas Suwald. As such, claim 23 is directed to commercial interactions, including business relations, and directed to managing personal behavior or relationships or 
This judicial exception is not integrated into a practical application. In particular, claim 23 recites the following additional element(s): an information acquisition apparatus, a server, and an information terminal. However, the additional elements individually or in combination do not integrate the exception into a practical application. Rather, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  That is, the recited an information acquisition apparatus, a server, and an information terminal each amount to a general purpose computer element used to perform ordinary functions. The recited additional elements do not recite any special function, and do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 23 is directed to an abstract idea.
Claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, taken individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the use of off the shelf computer technology such as a camera or finger print reader with a server does not amount to amount to significantly more than the judicial exception. Accordingly, claim 23 is ineligible.
Claims 1 and 11 are parallel in nature to claims 23. Accordingly claims 1 and 11 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Dependent claim 2 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of inquiring as to whether or not the information acquisition apparatus was used for the first subject whose identification information has been read by the second reading unit and, acquiring the biometric information associated with the identification information acquired by the second reading unit, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of matching the biometric information included in the person information transmitted from the information acquisition apparatus against biometric information on a particular person registered in a list, wherein acquiring matching information indicating a result of matching performed by the matching processing unit, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of reporting a warning in accordance with a result of matching performed by the matching processing unit, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of evaluating a quality of the biometric image and calculates a quality value, and acquiring the biometric image having the quality value greater than or equal to a reference value, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of the biometric image is at least one of a fingerprint image and a face image of the first subject, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of the information acquisition apparatus has transportability, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the 
Dependent claim 9 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of the information acquisition apparatus is driven by a battery, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 9 is also non-statutory subject matter.
Dependent claim 10 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of the information acquisition apparatus is wirelessly communicable with the server, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 10 is also non-statutory subject matter.
Dependent claim 12 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of a display control unit that, when the identification information is read by the first reading unit, displays on a display unit whether or not the biometric information was acquired within a predetermined period, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 12 is also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of evaluating quality of a biometric image acquired as the biometric information and calculates a quality value, acquiring the biometric image having the quality value 
Dependent claim 14 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of a display control unit that displays the biometric image and the quality value on a display unit, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 14 is also non-statutory subject matter.
Dependent claim 15 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of an acquisition control unit that determines the biometric information to be acquired by the biometric information acquisition unit in accordance with the number of times a facility where the biometric information is used is used by the first subject or in accordance with whether or not preregistration is present, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 15 is also non-statutory subject matter.
Dependent claim 16 further limits the abstract idea of “Identity Authentication Processes” by introducing the element of the acquisition control unit reduces the number of pieces of the biometric information to be acquired by the biometric information acquisition unit to be smaller when the number of times of use is larger or when the preregistration is present than when the preregistration is absent, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 
With respect to dependent claims 2-10 and 12-16, the judicial exception is not integrated into a practical application. In particular, claims 2-10 and 12-16 recites additional elements that are noted above as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the additional elements individually or in combination do not integrate the exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. Rather, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  That is, the recited additional elements each amount to reciting a general purpose computer element used to perform ordinary functions. The recited additional elements do not recite any special function, and do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). In addition, the additional elements, taken individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the use of off the shelf computer technology such as a camera or finger print reader with a server does not amount to amount to significantly more than the judicial exception. As such, these additional elements do not integrate the abstract idea into a practical application and do not sufficient to amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claim 23 is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-12, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0179957A1 to Takata et al.
With regards to claims 1, 11, and 23, Takata et al. teaches: 
a server (paragraph [0053], “The identification system is constituted by a data center 1, a Japan border immigration 6, and a watch list registration facility 7 connected to one another via a network 9.”; paragraph [0054], “The data center 1 includes an embarkation disembarkation management server 10, an ID information matching server 20, an identification server 30, a verification server 40, and a database (DB) 50.”); 
an information acquisition apparatus capable of communicating with the server (paragraph [0054], “The data center 1 includes an embarkation disembarkation management server 10, an ID information matching server 20, an identification server 30, a verification server 40, and a database (DB) 50.”; paragraph [0061], “Next, the embarkation disembarkation management client terminal 60 includes the ID information capturing function 61 and the multi-modal biometric information capturing function 62. The ID information capturing function 61 is a function of reading ID information of a passenger from a passport and an ID card carried by the passenger using a passport reader and a card reader. The multi-modal biometric information capturing function 62 is constituted by, for example, a camera capturing a facial image, a sensor capturing fingerprint and finger vein information, and a signal processing function of the information captured from the camera and the sensor, and captures a plurality of types of biometric information (facial image, fingerprint, finger vein) from the passenger.”); and 

a first reading unit that reads and acquires identification information from a medium carried by the first subject (paragraph [0061], “The ID information capturing function 61 is a function of reading ID information of a passenger from a passport and an ID card carried by the passenger using a passport reader and a card reader.”), 

a first information management unit that transmits, to the server, person information including the identification information and the biometric information associated with each other (paragraph [0053], “The identification system is constituted by a data center 1, a Japan border immigration 6, and a watch list registration facility 7 connected to one another via a network 9.”), the server capable of communicating with the information terminal that is arranged in a second area different from the first area and reads and acquires identification information from a medium possessed by a second subject who passed through the first area (Fig. 12, paragraph [0120], “FIG. 12 shows the configuration of the identification system according to the second embodiment.”; see also paragraphs [0121]-[0124]), 
wherein the server has a second information management unit that registers, to a database, the person information transmitted from the information acquisition apparatus (paragraph [0054], “The DB 50 includes each database of an ID information watch list 51, a multi-modal biometric information watch list 52, and passenger information (passenger information) (including the ID information and the multi-modal biometric information) 53.”), and 
wherein the information terminal is arranged in a second section different from the first section and the information terminal has a second reading unit that reads and acquires identification information from a medium carried by the first subject that has passed through the first section 
an information acquisition unit that acquires, from the server, the biometric information associated with the identification information acquired by the second reading unit (paragraph [0063], “The ID information watch list registration function 71 is a function of registering the ID information such as persons on the blacklist to the ID information watch list 51. The biometric information watch list registration function 72 is a function of registering the biometric information such as the persons on the blacklist to the multi-modal biometric information watch list 52.”).

With regards to claim 2, Takata et al. teaches: the information acquisition unit inquires the server as to whether or not the information acquisition apparatus was used for the first subject whose identification information has been read by the second reading unit and, when the information acquisition apparatus was used, acquires, from the server, the biometric information associated with the identification information acquired by the second reading unit (paragraph [0077], “The embarkation disembarkation management server 10 also transmits the multi-modal biometric information and the watch matching request received at S100 (S104), checks whether there is any information that matches or is similar to the received multi-modal biometric information, and responds to the embarkation disembarkation management server 10 with the result (S105). The result responded to the embarkation disembarkation management server 10 may be the presence of the matching or similar information or an information list of the biometric information watch list 52 with high similarity.”).

With regards to claim 3, Takata et al. teaches: 
the server has a matching processing unit that matches the biometric information included in the person information transmitted from the information acquisition apparatus against biometric information on a particular person registered in a list (paragraph [0077], “The embarkation disembarkation management server 10 also transmits the multi-modal biometric information and the watch matching request received at S100 (S104), checks whether there is any information that matches or is similar to the received multi-modal biometric information, and responds to the embarkation disembarkation management server 10 with the result (S105).”), 
wherein the information acquisition unit acquires, from the server, matching information indicating a result of matching performed by the matching processing unit (paragraph [0077], “The result responded to the embarkation disembarkation management server 10 may be the presence of the matching or similar information or an information list of the biometric information watch list 52 with high similarity.”).

With regards to claim 4, Takata et al. teaches: the server has a report processing unit that reports a warning in accordance with a result of matching performed by the matching processing unit (paragraph [0078], “The embarkation disembarkation management server 10 transmits the matching results of S103 and S105 to the embarkation disembarkation management client terminal 60 (S106), and the embarkation disembarkation management client terminal 60 displays them on the screen (S107).”).

With regards to claim 5, Takata et al. teaches: the biometric information acquisition unit acquires a biometric image of the first subject as the biometric information (paragraph [0061], “The 

With regards to claim 7, Takata et al. teaches: the biometric image is at least one of a fingerprint image and a face image of the first subject (paragraph [0061], “The multi-modal biometric information capturing function 62 is constituted by, for example, a camera capturing a facial image, a sensor capturing fingerprint and finger vein information, and a signal processing function of the information captured from the camera and the sensor, and captures a plurality of types of biometric information (facial image, fingerprint, finger vein) from the passenger.”).

With regards to claim 10, Takata et al. teaches: the information acquisition apparatus is wirelessly communicable with the server (paragraph [0168], “Each program may be stored in the storage device in the computing machine in advance, or it may be introduced from another device to the storage device via an input/output interface and a medium that can be used by the computing machine, as needed. The medium means, for example, a storage medium removable from the input/output interface, or a communication medium (i.e., wireless or optical network, or a carrier wave or a digital signal that transfers the network).”).

With regards to claim 12, Takata et al. teaches: a display control unit that, when the identification information is read by the first reading unit, displays on a display unit whether or not the biometric information was acquired within a predetermined period (paragraph [0070], “The .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 6, 8, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0179957A1 to Takata et al. as applied to claims 1-5, 7, 10-12, and 23 above, and further in view of U.S. Patent Application Publication No. 2015/0347734 to Beigi.
With regards to claim 6, Takata et al. teaches determining a capturing quality of a certain type of the biometric information (paragraph [0059]), but fails to explicitly teach the biometric image having the quality value greater than or equal to a reference value.  However, Beigi teaches: 
the information acquisition apparatus has a quality evaluation unit that evaluates a quality of the biometric image and calculates a quality value (paragraph [0036], “3. Authentication Service—The authentication service uses the Information captured for the 4 different factor types and conducts the multifactor authentication logic, producing Scores for each authentication factor. Note that there are generally one or more members of each of the 4 factor types, used in the multifactor authentication system of this invention.”; paragraph [0059], “FIG. 21 describes a process in which speaker recognition, face recognition, and speech recognition results may be mixed by choosing relative weights to contribute to a final fusion score for making an authentication decision.”), and 
the biometric information acquisition unit acquires the biometric image having the quality value greater than or equal to a reference value (paragraph [0078], “PortalIP is the IP address of the door. SessionlD designates the temporary Session ID of the last request process. ScoreThreshold is a minimum required score to allow the door to be opened. RankThreshold designates the maximum allowable rank of the match as described in 112 in FIG. 22.”; paragraph [0095], “Each biometric will produce one such list. The scores are then fused according to the description of Section 1.5, to provide a new set of combined scores, associated with the list of IDs on file, plus the competing models described in Section 1.4. The resulting list of IDs is then sorted according to the combined 
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the quality value and reference value as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takata et al. in order to reduce a chance of errors due to technological shortcomings and fraud (see paragraphs [0020]-[0022] of Beigi).

With regards to claim 8, Takata et al. teaches the use of a computing machine generally, but fails to explicitly teach transportability. However, Beigi teaches: the information acquisition apparatus has transportability (paragraph [0081], “In this narrative, the words, “PDA”, “device,” and “phone” are used interchangeably to indicate a Cellular (Mobile) phone, any Personal Digital Assistant (PDA), Personal Music Player (Assistant), or any portable electronic device capable of capturing a biometric and communicating with a computer and/or telephony network.”).
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the mobile device functionality as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takata et al. in order to enable practical usage of the authentication system for gaining access to restricted locations and performing device automation 

With regards to claim 9, Takata et al. teaches the use of a computing machine generally, but fails to explicitly teach being driven by a battery. However, Hayase et al. teaches: the information acquisition apparatus is driven by a battery (paragraph [0081], “In this narrative, the words, “PDA”, “device,” and “phone” are used interchangeably to indicate a Cellular (Mobile) phone, any Personal Digital Assistant (PDA), Personal Music Player (Assistant), or any portable electronic device capable of capturing a biometric and communicating with a computer and/or telephony network.”; where a cell phone or PDA is interpreted as inherently having a battery in order to function as a portable device).
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the mobile device functionality as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takata et al. in order to enable practical usage of the authentication system for gaining access to restricted locations and performing device automation and control, either at a home or a place of business or any other restricted location (see paragraph [0023] of Beigi).

With regards to claim 13, Takata et al. teaches determining a capturing quality of a certain type of the biometric information (paragraph [0059]), but fails to explicitly teach the biometric image having the quality value greater than or equal to a reference value.  However, Beigi teaches:

the biometric information acquisition unit acquires the biometric image having the quality value which is higher than or equal to a reference value (paragraph [0078], “PortalIP is the IP address of the door. SessionlD designates the temporary Session ID of the last request process. ScoreThreshold is a minimum required score to allow the door to be opened. RankThreshold designates the maximum allowable rank of the match as described in 112 in FIG. 22.”; paragraph [0095], “Each biometric will produce one such list. The scores are then fused according to the description of Section 1.5, to provide a new set of combined scores, associated with the list of IDs on file, plus the competing models described in Section 1.4. The resulting list of IDs is then sorted according to the combined score. The preset features of the authentication are available from the database described in the Access Control Section 3. As described, the portal database contains three preset values, 1. Score Threshold, 2. Rank Threshold, and 3. Matches Requested.”).
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the quality value and reference value as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed 

With regards to claim 14, Takata et al. teaches determining a capturing quality of a certain type of the biometric information (paragraph [0059]), but fails to explicitly teach a quality value on a display unit.  However, Beigi teaches: a display control unit that displays the biometric image and the quality value on a display unit (Fig. 22, paragraph [0060], “FIG. 22 presents a sample result of the fusion scores and fusion ranks of the resulting speaker recognition and face recognition biometric engines between the test sample and the models of the people in an access database for a server room door entry.”).
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the quality value and reference value as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takata et al. in order to reduce a chance of errors due to technological shortcomings and fraud (see paragraphs [0020]-[0022] of Beigi).

With regards to claim 15, Takata et al. teaches determining a capturing quality of a certain type of the biometric information (paragraph [0059]), but fails to explicitly teach determines the biometric information to be acquired by the biometric information acquisition unit in accordance with the recited factors.  However, Beigi teaches: an acquisition control unit that determines the biometric information to be acquired by the biometric information acquisition unit in accordance with the number of times a facility where the biometric information is used is used by the first 
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the quality value and reference value as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takata et al. in order to reduce a chance of errors due to technological shortcomings and fraud (see paragraphs [0020]-[0022] of Beigi).

With regards to claim 16, Takata et al. teaches determining a capturing quality of a certain type of the biometric information (paragraph [0059]), but fails to explicitly teach determines the biometric information to be acquired by the biometric information acquisition unit in accordance with the recited factors.  However, Beigi teaches: the acquisition control unit reduces the number of pieces of the biometric information to be acquired by the biometric information acquisition unit to be smaller when the number of times of use is larger or when the preregistration is present than when the preregistration is absent (paragraph [0239], “We can require fewer number of high level 
This part of Beigi is applicable to the system of Takata et al. as they both share characteristics and capabilities, namely, they are directed to identify verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takata et al. to include the quality value and reference value as taught by Beigi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Takata et al. in order to reduce a chance of errors due to technological shortcomings and fraud (see paragraphs [0020]-[0022] of Beigi).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0067679 to Mainguet discusses biometric data processing.
U.S. Patent Application Publication No. 2016/0217313 to Cuti et al. discusses systems for biometric collection, quality checking and matching.
U.S. Patent Application Publication No. 2014/0317100 to Harding discusses a real-time biometric database and template management.
U.S. Patent Application Publication No. 2014/0152424 to Steven et al. discusses a system for security screening using biometric variables.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                     
	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629